DETAILED ACTION
The following is in response to the amendments and arguments filed and entered with the RCE filed 9/20/2021.  Claims 1-6 are pending,.  Claims 5-6 are new.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2021 has been entered.
 
Specification
The disclosure is objected to because of the following informalities: The disclosure does not provide page numbers and while it does provide paragraph numbers, said paragraph numbers are incorrect.  There are 3 instances of paragraph [0001] (first 2 paragraphs and again after the first paragraph [0020], the paragraphs beginning with “Fig. 10E illustrates…” and further duplicates paragraphs at least 2-20.   
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	USPTO Revised Guidance


The PTO recently published revised guidance in the Federal Register concerning the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019) (hereinafter “Revised Guidance”) (https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf).
Under the Revised Guidance, we first look to whether the claim recites:


(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a-c), (e-h)) 





(3)    adds a specific limitation beyond the judicial exception that are not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or


(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
See Revised Guidance.
Step 2A(i) — Abstract Idea


Informed by our judicial precedent, the recent Revised Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation:
(a)    Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)    Certain methods of organizing human activity — fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or 
(c)    Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Under the Revised Guidance, if the claim does not recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas above), then the claim is patent eligible at Step 2A(i). This determination concludes the eligibility analysis, except in situations identified in the Revised Guidance. 


However, if the claim recites a judicial exception (i.e., an abstract idea enumerated above, a law of nature, or a natural phenomenon), the claim requires further analysis for a practical application of the judicial exception in Step 2A (ii).

Step 2A (ii) Practical Application
If a claim recites a judicial exception in Step 2A (i), we determine whether the recited judicial exception is integrated into a practical application of that exception in Step 2A (ii) by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The seven identified “practical application” sections of the MPEP, cited in the Revised Guidance under Step 2A (ii), are:

(2)    MPEP § 2106.05(b) Particular Machine
(3)    MPEP § 2106.05(c) Particular Transformation
(4)    MPEP § 2106.05(e) Other Meaningful Limitations
(5)    MPEP § 2106.05(f) Mere Instructions to Apply an Exception
(6)    MPEP § 2106.05(g) Insignificant Extra-Solution Activity
(7)    MPEP § 2106.05(h) Field of Use and Technological Environment
If the recited judicial exception is integrated into a practical application as determined under one or more of the MPEP sections cited above, then the claim is not directed to the judicial exception, and the patent-eligibility inquiry ends. If not, then analysis proceeds to Step 2B.

Step 2B “Inventive Concept” or “Significantly More”
Under the Revised Guidance, it is possible that a claim that does not “integrate” a recited judicial exception into a practical application under Step 2A (ii) is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element. The Federal Circuit has held claims eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided “significantly more” than the recited judicial exception (e.g., because the additional elements were unconventional in combination). Therefore, if a claim has been determined to be directed to a judicial exception under Revised Step 2A, we must evaluate the additional elements individually and in combination under Step 2B to determine 
 Under the Revised Guidance, we must consider in Step 2B whether an additional element or combination of elements: (1) “Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present;” or (2) “simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.” See Revised Guidance, III.B.
In the Step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds an evidentiary basis, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).
See Berkheimer Memo.
Step 2B further determines whether an additional element or combination of elements:
(a)    Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
(b)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Revised Guidance, and see Berkheimer Memo.
If the Examiner determines under Step 2B that the element (or combination of elements) amounts to significantly more than the exception itself, the claim is eligible, thereby concluding the eligibility analysis.
However, if a determination is made that the element and combination of elements does not amount to significantly more than the exception itself, the claim is ineligible under Step 2B, and the claim should be rejected for lack of subject matter eligibility.
Claims 1-6 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
Claims  1-6 are directed to a system and method which are one of the four statutory categories of invention.  (Step 1: YES).
	The Examiner has identified independent method Claim 2 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 1.  Claim 2 recites the limitations of receiving first and second posts, storing posting amounts, receiving distribution 

The claim as a whole recites a method of organizing human activity, specifically a fundamental economic practice including of mitigating risk and a commercial/legal interaction of crowd funding a loan.  The claimed invention is a method that allows for receiving first and second posts, storing posting amounts, receiving distribution signal, distributing the distribution amounts, generating a third and fourth posting amount, repeating the steps for the second posting amount which is a fundamental economic process. Thus, the claim recites an abstract idea. The mere nominal recitation of a generic computing component/distributor/registers do not take the claim out of the methods of organizing human activity grouping. Thus, the claim recites an abstract idea. The claim as a whole merely describes how to generally “apply” the concept of a posting (loan source contribution) amount and distributing the amount in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing financial process. Accordingly, the claim recites an abstract idea.  Claim 1 is abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
In particular, the claim recites the additional elements – using a computing component/distributor/registers to perform the receiving, storing, accessing, distributing and generating steps. The computing component/distributor/registers in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving data, presenting data, processing/distributing data and analyzing data) such that it amounts no more than mere instructions to apply the exception using a generic computer 

Each of the limitations of  the claims recite abstract ideas as identified in Step 2A(i), and none of the limitations integrate the management of interactions between people into a practical application as determined under one or more of the MPEP sections cited above. The claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.
On this record, applicants have not shown under the guidance of Manual of Patent Examining Procedure section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05(e) (“Other Meaningful Limitations”). See MPEP §§ 2106.05(b) (Particular Machine) and 2106.05(c) (Particular Transformation).  
Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is not patent eligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing 
Further, the elements of dependent claims 3-6 do not cause the independent claims to be eligible and are therefore rejected for similar reasoning as claims 1 and 2.  Each dependent claim incorporated via reference the judicial exception recited in its independent claim, and the judicial exception referenced by each dependent claim was not integrated into a practical application because the additional limitations only served to further describe the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use. Therefore, dependent claims 2-6 are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hosny et al. (US 2015/0154666) in view of Sanders (US 2014/0012780).
Specifically as to claims 1 and 2, Hosny et al. disclose a method (and related system for use) (110A, Fig.1, “System 100”, Fig. 1) using a first receiving communication device (figure 1), a second receiving communication device (110B, Fig. 1), a first distribution communication device (102A, Fig. 1) and a second distribution communication device (102B, Fig. 1), the first receiving communication device being operable to transmit a first posting signal having a first associated posting value (“the potential recipient must fill out an "Recipient Eligibility Application" form that includes basic information such as contact information including the name and address of the charitable organization (which may include a "Doing Business As" 
Hosny et al. disclose methods, apparatus and systems for automatically calculating charitable donations for donors and for distributing the charitable donations in accordance with the donors' wishes to approved and/or registered recipients, such as approved charitable organizations but does not explicitly disclose the process of allocation of the funds to recipients and distribution.
Sanders teaches wherein said first posting register is further operable to generate a third posting amount based on the difference between the first posting amount and the first distribution amount, wherein said second posting register is further operable to generate a fourth posting amount based on the difference between the second posting amount and the second distribution amount, wherein said distribution communication component (“The crowd funding private equity investment processing system 100 preferably is an entirely or mostly automated system that operates on one or more computing devices interconnected via a network that processes decision-making to match individual and institutional investors with entrepreneurs, companies, ventures, and projects (all referred to as "companies" or "businesses") for crowd funding. The system also automates the share subscription, allocation and sale process to unaccredited individual crowd investors, as well as to institutional and non-profit investors who participate in the investment rounds of such companies. Users of the system include individuals who are members of the system, or registered as crowd investors, entities within organizations such as entrepreneur companies, ventures, or projects, and entities within organizations that function as strategic institutional investors or non-profit investors.”, Sanders [0046]) is further operable to 
The recipients of funds of Hosny et al. are within the scope of receiving communication devices and the donors of Hosny et al. are within the scope of distribution communication devices, further posting signals are interpreted as requests for funds; a database that holds the requests is within the scope of posting register.  Donor accessing the stored requests in order to 
The multiple posting registers (first, second, …) are interpreted as multiple requestors or recipients, requesting funds as identified as multiple posting amounts (first, second, …) that are recorded in the database and multiple distribution amounts (first, second, …) are interpreted as multiple contributions by the donors.
Further, the recitation of multiple posting registers (record of requests), multiple posting signals (communications), multiple posting amounts (requested amounts), multiple distribution signals (funding communications), multiple distribution amounts (donated amounts), multiple communication devices (computing devices) and the system comprising communication components, distributor and a store are taught by the combination of Hosny (Fig. 1) and Sanders (Fig. 1). 
Further, the combination discloses a distributor operable to access said first posting register, to access said second posting register, to distribute a first distribution amount based on the first distribution signal to said first posting register (Fig. 1 of Hosny and “contributor banks or financial institutions enter into an agreement with an entity that operates the Broker Computer system 600 to obtain access to Broker Computer system software and/or middleware and/or alms-giving support services for handling charitable donation plans. Accordingly, a donation calculator API 618 may be included that provides one or more algorithms to contributor banks for use by bank customers (potential donors or contributors) to calculate the amount of money to contribute based on various types of donation plans” [0048]) and (“Fig. 1 of Sanders and “A method of converting a `business plan` of a company seeking funding with a viable venture or project into a `capitalization table` based on system induced `due diligence` that is finally broken 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the invention to have combined the crowd funding system as taught by Hosny the ability to automate funds allocation and distribution of Sanders [Sanders 0004, 0006] since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  A person of ordinary skill would have understood prior art teachings, or what a person of ordinary skill would have known or could have done.
Specifically as to claims 3 and 4, the first distribution amount and the second distribution amount are equal, and wherein the third distribution amount and the fourth distribution amount are not equal, (see Hosny et al. (“the Broker computer system receives contributor information, recipient information and donation data from a plurality of contributor FIs during a predetermined period of time, aggregates donations from the contributors into a plurality of recipient contribution amounts based on the recipient information and/or the donation data, and 
Specifically as to claims 5 and 6, wherein the third posting amount is a first outstanding amount,4Application No. 14/880,153 Response to Office Action of March 19, 2021 
wherein the fourth posting amount is a second outstanding amount, 
wherein Q is equal to a value of the second distribution signal divided by two, and 
wherein if Q is less than the lesser of the first outstanding amount and the second outstanding amount then the third distribution amount and the fourth distribution amount are equal (see para 34 and fig 5 at least, plurality of alms giving algorithms that can be access for use to calculate donation amounts).   
Response to Arguments
Applicant's arguments filed 9/20/2021 have been fully considered but they are not persuasive.
With respect to claims rejection based on 35 USC § 101, the applicant argues the instant claims are not directed to an abstract grouping of certain methods of organizing human activities.  Examiner respectfully disagrees.  As recited above, the claim, as a whole, recites a method of organizing human activity, specifically a fundamental economic practice including of mitigating 
With respect to claim’s rejection based on 35 U.S.C. 103, the applicant asserts that “no portion of, Hosny et al. disclose a first associated posting value, as required in independent claim 1, “ and “Sanders additionally does not disclose a first posting register and second posting register as recited in independent claim 1,” Examiner respectfully disagrees.  The claim limitations are given their broadest reasonable interpretation in light of the specification.  Applicant’s specification describes an embodiment the first associated posting value is a” request for a donation to support a described research” (see second recitation of paragraph 10) as such, Hosny et al. teach “The potential recipient is also expected to provide a detailed description of charitable activities and/or activities and purpose and/or goals of the charitable organization, at least one currency code of an International Banking Account Number (IBAN) account, and a list (including names and addresses) of all financial institutions that the potential recipient maintains 
Further, following KSR, the Supreme Court issued several rationales for supporting a conclusion that a claim would have been obvious. Exemplary rationales that may support a conclusion of obviousness include: Simple substitution of one known element for another to obtain predictable results (MPEP 2141).
Because each individual element and its function are shown in the prior art, albeit in different references or embodiments, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. The simple substitution of one known element for another producing a predictable result renders the limitation obvious.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Richard et al. disclose improved philanthropy management system and provides tools for donor users to manage information about themselves and entities in which they have donated or that they are monitoring
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740. The examiner can normally be reached Monday-Thursday 6am-3pm.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691